DETAILED ACTION

Double Patenting

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 34-36,38,40-43,45,47-50 and 52-54 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2 and 15 respectively of US Patent 11,223,924.

Regarding claim 34-36,38,40-43,45,47-50 and 52-54,
Instant Application
US Pat 11,223,924
34. (Currently amended) An apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: obtain, from a first capture device, at least one first audio signal based, at least partially, on at least one first microphone signal; obtain at least one first direction parameter for at least one frequency band of the at least one first audio signal; obtain, from a second capture device, at least one second audio signal based, at least partially, on at least one second microphone signal; obtain at least one second direction parameter for at least one frequency band of the at least one second audio signal; obtain a first position associated with the first capture device; obtain a second position associated with the second capture device; determine a distance parameter for the at least one frequency band in relation to the first position based, at least partially, on the at least one first direction parameter, the at least one second direction parameter, and the second position; and enable an output and/or store of at least one audio signal associated with the at least one first audio signal, the at least one first direction parameter and the distance parameter.  
1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; and enabling an output and/or store of the at least one distance parameter, at least one audio signal, and the at least one first direction parameter.

35. (Currently amended) The apparatus of claim 34, wherein the first capture device is spatially separated from the second capture device, wherein the second position is at least partially different from the first position.  
1. A method for spatial audio signal processing comprising: …a first microphone array in relation to a sound source; … second microphone in relation to the sound source, …wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other…
36. (Currently amended) The apparatus of claim 34, wherein the first capture device comprises at least one of: a microphone array comprising a plurality of microphones, wherein the at least one first audio signal is based, at least partially, on one or more audio signals from the microphone array, or at least one directional microphone, wherein the at least one first audio signal is based, at least partially, or one or more audio signals from the at least one directional microphone.  
1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; …

38. (Original) The apparatus of claim 34, wherein metadata is associated with the at least one first audio signal, wherein the metadata comprises at least one of: the at least one first direction parameter, a direction of arrival for the at least one frequency band, a direct-to-total energy ratio for the at least one frequency band, or a distance for the at least one frequency band.  
15. The method as claimed in claim 1, wherein the at least one distance parameter, and the at least one first direction parameter are provided as metadata associated with the at least one audio signal.

40. (Original) The apparatus of claim 34, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.  
2. The method as claimed in claim 1, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.
41. (Currently amended) A method comprising: obtaining, from a first capture device, at least one first audio signal based, at least partially, on at least one first microphone signal; obtaining at least one first direction parameter for at least one frequency band of the at least one first audio signal; obtaining, from a second capture device, at least one second audio signal based, at least partially, on at least one second microphone signal; obtaining at least one second direction parameter for the at least one frequency band of the at least one second audio signal; obtaining a first position associated with the first capture device; obtaining a second position associated with the second capture device; determining a distance parameter for the at least one frequency band in relation to the first position based, at least partially, on the at least one first direction parameter, the at least one second direction parameter, and the second position; and enabling an output and/or store of at least one audio signal associated with the at least one first audio signal, the at least one first direction parameter and the distance parameter.  
1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; and enabling an output and/or store of the at least one distance parameter, at least one audio signal, and the at least one first direction parameter.

42. (Currently amended) The method of claim 41, wherein the first capture device is spatially separated from the second capture device, wherein the second position is at least partially different from the first position.  
1. A method for spatial audio signal processing comprising: …a first microphone array in relation to a sound source; … second microphone in relation to the sound source, …wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other…

43. (Currently amended) The method of claim 41, wherein the first capture device comprises at least one of: a microphone array comprising a plurality of microphones, wherein the at least one first audio signal is based, at least partially, on one or more audio signals from the microphone array, or at least one directional microphone, wherein the at least one first audio signal is based, at least partially, on one or more audio signals from the at least one directional microphone.  
1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; …
45. (Original) The method of claim 41, wherein metadata is associated with the at least one first audio signal, wherein the metadata comprises at least one of: the at least one first direction parameter, a direction of arrival for the at least one frequency band, a direct-to-total energy ratio for the at least one frequency band, or a distance for the at least one frequency band.  
15. The method as claimed in claim 1, wherein the at least one distance parameter, and the at least one first direction parameter are provided as metadata associated with the at least one audio signal.

47. (Original) The method of claim 41, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.  
2. The method as claimed in claim 1, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.
48. (Currently amended) A non-transitory computer-readable medium comprising program instructions stored thereon which, when executed with at least one processor, cause the at least one processor to: obtain, from a first capture device, at least one first audio signal based, at least partially, on at least one first microphone signal; obtain at least one first direction parameter for at least one frequency band of the at least one first audio signal; obtain, from a second capture device, at least one second audio signal based, at least partially, on at least one second microphone signal; obtain at least one second direction parameter for the at least one frequency band of the at least one second audio signal; obtain a first position associated with the first capture device; obtain a second position associated with the second capture device; determine a distance parameter for the at least one frequency band in relation to the first position based, at least partially, on the at least one first direction parameter, the at least one second direction parameter, and the second position; and enable an output and/or store of at least one audio signal associated with the at least one first audio signal, the at least one first direction parameter and the distance parameter.  

1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; and enabling an output and/or store of the at least one distance parameter, at least one audio signal, and the at least one first direction parameter.

49. (Currently amended) The non-transitory computer-readable medium of claim 48, wherein the first capture device is spatially separated from the second capture device, wherein the second position is at least partially different from the first position.  

1. A method for spatial audio signal processing comprising: …a first microphone array in relation to a sound source; … second microphone in relation to the sound source, …wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other…
50. (Currently amended) The non-transitory computer-readable medium of claim 48, wherein the first capture device comprises at least one of: a microphone array comprising a plurality of microphones, wherein the at least one first audio signal is based, at least partially, on one or more audio signals from the microphone array, or at least one directional microphone, wherein the at least one first audio signal is based, at least partially, on one or more audio signals from the at least one directional microphone.  

1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source, wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other; processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band in relation to the first microphone array; …
52. (Currently amended) The non-transitory computer-readable medium of claim 48, wherein metadata is associated with the at least one audio signal associated with the at least one first audio signal, wherein the metadata comprises at least one of: the at least one first direction parameter, a direction of arrival for the at least one frequency band, a direct-to-total energy ratio for the at least one frequency band, or a distance for the at least one frequency band.  
15. The method as claimed in claim 1, wherein the at least one distance parameter, and the at least one first direction parameter are provided as metadata associated with the at least one audio signal

53. (Original) The non-transitory computer-readable medium of claim 48, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.  
2. The method as claimed in claim 1, wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; or a direct-to-total energy ratio value; and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value.
54. (New) The apparatus of claim 34, wherein enabling the output and/or the store of the at least one audio signal associated with the at least one first audio signal, the at least one first direction parameter and the distance parameter further comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: process at least one of the at least one first audio signal to produce at least one processed audio signal; and enable an output and/or store of the at least one processed audio signal.   
1. A method for spatial audio signal processing comprising: determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array in relation to a sound source; determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone in relation to the sound source,… and enabling an output and/or store of the at least one distance parameter, at least one audio signal, and the at least one first direction parameter.


Claim 37, 44 and 51 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent 11,223,924.

Regarding claim 37, 44 and 51, claim 19 of US Patent 11,223,924 teaches an apparatus with a first capture device and second capture device which will be the microphones. While it does not explicitly states being attached to a physical device. However, the apparatus which is the physical device can contain all the microphones, therefore they would be attached just like in a phone or even if they were connected by wired. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 39 and 46 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,223,924 in view of Bathiche US PG-Pub 2018/0233145.

	Regarding claim 39 and 46, claim 1 of US Patent 11,223,924 teaches wherein enabling the output and/or the store of the at least one audio signal associated with the at least one first audio signal, the at least one first direction parameter and the distance parameter further comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: enable an output and/or store of audio captured with the first capture device (claim 1). While it does not teaches video captured. However, Bathiche teaches computer device using audio and video captured ([0022]). US Patent 11,223,924 and Bathiche are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because both audio and video is used to capture users interaction and positions to determine other functions.
	

Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming an obvious wording variation of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654